tege eo examinations mail stop dal commerce st dallas texas number release date uil date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated september 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are organized exclusively for exempt purposes or that you have the proper dissolution clause in your organizing document contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication yan department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date taxpayer id number form tax periods ended person to contact employee id number telephone number fax address manager's contact information employee id number telephone number response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a capy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_50 g if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above alter we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter _ send any information you want us to consider o t d t pile a protest with the irs appeals_office if you request a meeting with the manager or send additional and above you'll still be able to file a protest with irs appeals_office afier information as stated in the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on fax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter letter rev catalog number 34809f request technical_advice ftom the office af associate chief_counsel lax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs he vouwre considering requesting technical_advice contact the person shown at the top of this letter ifyou disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made ina technical_advice_memorandum however generally is final and binding on appeals ifwe don't hear from you i you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination fetter contacting the taxpayer_advocate office is a faxpayer right the taxpayer_advocate_service vas is an independent organization within be ers that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this fetter by visiting our website at ww wirs gov forims-pubs or by calling 800-tax-form ifyou have questions you can contact the person shown at the top of this letter sincerely f f carel mtoe kd f for maria hooke director exempt_organizations xaminations enclosures form_6018 form 4621-a report of examination forn 886-a publication publication 3498-a letter rev catalog number 34809f ope t deparmment ol the prowsure tarernat rev ontic scrvice explanation of items form 886a _ name of taxpayer ’ ’ schedule nao or eshibit year period ended _ 20xkx date of notice june 20xx issues whether the exempt status of be revoked effective january 20xx because it is not organized exclusively for exempt purposes within the meaning of sec_501 c and sec_1 c -1 b the organization under sec_501 c should facts applied for tax-exempt status by filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 c of the internal_revenue_code on september 20xx and was granted tax-exempt status as a c on september 20xx with an effective date of august 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization attested on form 1023-ez part ll box that they have the organizing document necessary for their organizational structure which they marked that they are a corporation sec_501 c requires that an organizing document must limit your purposes to one or more exempt purposes within sec_501 c the organization attested that their organizing document contains this limitation they also attested that their organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities in activities that in themselves are not in furtherance of one or more exempt purposes the organization attested that their organizing document contains the dissolution provision required under sec_501 c or that they did not need an express dissolution provision in your organizing document because they rely on the operation of state law in the state in which you are formed for your dissolution provision the organizing documents that the agent obtained from contains a vague purpose and does not contain a dissolution clause the certificate of incorporation refers to bylaws there were some bylaws included but there were not enough details or information provided to know if the bylaws were submitted to the state on january 20xx did send some more bylaws on march 20xx there was nothing included in response to show that these bylaws were filed with the state at the time of form 886-a ciev deparunent of the treasury - lnternal revenue service page -1- form 886a de parent oft the feoasure - lnecroal revenug service explanation of items name of taxpayer schedule no or lixhilbit year petiod inded _ 20xx being incorporated or even filed later the bylaws received on march 20xx were also unsigned organization filed a certificate of dissolution with state of on may 20xx the agent made several attempts to contact the organization to request a complete copy of their organizing documents that was filed with the state due to them filing certificate of dissolution there were also attempts to secure information to finalize termination e correspondence for the audit was as follows o o o o o o o letter rev with attachments was mailed to the organization on october 20xx with a response date of december 20xx this letter was not returned by the post office as being undeliverable three separate faxes were received from organization on january 20xx letter 3844-b rev with attachments was mailed certified to the organization on february 20xx with a response date of march 20xx this letter was requesting additional information and missing information this letter was not returned by the post office as being undeliverable response to letter 3844-b from organization was received on march 20xx form_4564 information_document_request was mailed on april 20xx with a response date of may 20xx form_4564 contained the updated contact information of the new agent assigned and also listed what information was still needed to complete the examination article number received ps form_3811 back and itis showing signed by may and 20xx received certificate of dissolution that was filed with the state of on may 20xx letter 5077-b rev te_ge idr delinquency_notice was mailed to the organization on june 20xx with a response date of june 20xx included updated contact information along with missing items still needed to conclude the examination article number per usps tracking this was delivered on june 20xx pincite pm form 886-a rev department of the treasury - tnternal revenue service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department ot the treasury baternal revere service 20xx e telephone contact for the audit was as follows o november 20xx agent called president at and received vms left a message for an officer of the organization to return the phone call o o o o o o o o o o december 20xx received a phone from president he advised misread the due_date and also that the organization was in the process of dissolving agent went over information needed for dissolving an organization and negotiated a new due_date of january 20xx january 20xx agent received voice mail from the president advising that the requested information is being put in the mail today called president back and advised message was received and will forward to response next week january 20xx agent called president and left a voice message advising that the response has not been received february 20xx called the president and received voice mail so left a message that letter 3844-b is being mailed with attachments for additional information needed left a brief overview the additional information that was being requested february 20xx agent called the president and received voice mail so left message about case reassignment and contact information april 20xx agent called the president and discussed the issue with the organizing documents and what is needed in order to dissolve the organization april 20xx agent called the president at number has been disconnected and the april 20xx researched and found for the president called the number and it is was busy tried calling a bit later and got a message that the number has been disconnected as a potential number april 20xx agent called and left voice message secretary at april 20xx agent called chairman of the board at thought organization was terminated advised it appeared to in process and was trying to follow up with the president and now the number form 886-arev department of the treasury - internal_revenue_service page -3- form 886a department of the preaswy latcrnal revenue service explanation of items name of taxpayer 20xx schedule no or lixhibit year period ended has been disconnected is going to try to get hold him may 20xx agent called messages and and left may 20xx and left voice mail leaving a phone number of chairman of the board called back of may 20xxx agent called no one picked up and mailbox was not set up to leave voice message president at may 20xx agent called no one picked up and mailbox was not set up to leave voice message president at may 20xx apologizing for not getting back sooner due to personal reasons he advised that he was waiting for the attorney to get the state dissolution document president called and left a voice message may 20xx agent called no one picked up and mailbox was not set up to leave voice message president at o o o o o o law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section f an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 i an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the form 886-a ev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer bcpartment of the freasury - inremmal reverie serview explanation of items schedule no or pxhibit year period ended 20xx organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes oy ode of regulation c -1 b an organization is not organized exclusively more exempt purpeses unless its assets are dedicated to an exempt purpase an organization's assets will be considered dedicated to an exempt purnese for exarnnie upon dissolution such assets would by reason of a provision in th or by operation of law be distributed for one or more exempt nurpos government or to a state or iocal government for a public purpase of would ne distributed by a court to another organization o be used in rudgment af the court will gest accomplish the organization was organized however an organiza test if its articles or the law of the state in which if was created provide iat ia as would upon disselution be distribufed to rts members or shareholders ral du poss s f the orge such mary si revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status revproc_2018_5 sec dollar_figure inaccurate information on request a determination_letter issued to an organization that submitted a request in accordance with this revenue_procedure may not be relied upon by the organization submitting the request if based on any inaccurate material information submitted by the organization inaccurate material information includes an incorrect representation or atfestation as to the organization’s organizational documents the organization's exempt_purpose the organization’s conduct of prohibited and restricted activities or the organization's eligibility to file form 1023-ez it was taxpayer's position is unknown at this time organization’s position government's position based on the above facts the organization has not established that it had organizing documents limiting the purpose of the organization oe one ar more exempt purnoses of a form 886-a crev department of the treasury - inceenal revenue service page form 886a naine of taxpayer department of the lyeasury bnternal reverso service explanation of items schedule no or lxhibit year period ended 20xkx proper dissolution clause that meet the organizational_test under sec_501 at the time of applying for tax exemption if an organization fails to meet either the organizational_test or the operational_test it is not exempt the organization fails the organizational_test because it did not establish that it had an organizing document that complied with sec_501 at the time of applying for tax exemption because it never had an organizing document that meets the requirements of sec_501 c and because it misrepresented that fact in its form 1023-ez the revocation is effective as of january 20xx conclusion based on the foregoing reasons it is the irs's position that the organization failed to establish that it meets the organizational_test as required sec_501 for it to be exempt from federal_income_tax under sec_501 c accordingly the organization's exempt status is revoked effective january 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after december 20xx form 886-a rev department of the treasury internal_revenue_service page -6-
